OPINION OF THE COURT
DONNER, J.
This is an appeal from an order denying Defendant’s Request to Vacate Final Judgment and Properly Serve Defendant. In this case the return of service was deficient in that there was no seal by the notary placed on the document which amounted to a failure to comply with the appropriate statute.
*8Rule 1.070(b) of the Florida Rules of Civil Procedure, provides:
. . . When so appointed, the person serving process shall make proof of service by affidavit promptly and in any event within the time during which the person served must respond to the process, (emphasis added)
Accordingly, the trial court should have granted Appellant’s Request to Vacate Final Judgment and to Properly Serve Defendant and therefore we reverse the judgment entered below.
GOLDMAN, FULLER, JJ., Concur.